Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1-17 are pending. 
The amendment filed 12/29/2020 which amends claims 1-2, and adds claims 16-17 has been entered. The new claims 16-17 are drawn to the examined invention.  Claims 6-13 remain withdrawn from further consideration. Claims 1-5 and 14-17 are under examination. 
		              Claimed benefit           
Applicant’s claim for the benefit of a prior-filed application 62625293 filed 2/1/2018 under 35 U.S.C. 119(e) is acknowledged.  The provisional application 62625203 has support for the elected invention (see below).

	            Withdrawal of rejections and objection
[1] The 102 rejection of claims 1-4 and 14-15 by WO2005123114 as evidenced by US 20130195814  is withdrawn in light of the amendment of claim 1. 
The 102 rejection of claims 1-5 and 14 by US 20160280960 is withdrawn in light of the amendment of claim 1. 
The 102 rejection of claims 1-5 and 14-15 by US 220190010195 is withdrawn in light of the amendment of claim 1. 
 [2] The 103 rejection of claim 5 by WO2005123114 and US 20070293800 is withdrawn in light of the amendment of claim 1. 
[3] The objection  to the specification is withdrawn in light of the amendment of the specification thereof.

New-Claim Rejections - 35 USC § 112(a)  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 2 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The limitation of “…chlorhexidine acetate…” which was introduced into the claim 1 on 12/29/2020, are not supported in the specification as originally filed.  Instant specification has support for “chlorhexidine gluconate” (see p.19, [0073], the new matter rejection.
                                       
            New-Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

[1] Claims 1-4, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
US20090162439 (‘439) as evidenced by US 20140322299 (‘299).
 	‘439 teaches a silk-based drug delivery system (composition) comprising a silk fibroin  (SF) and antimicrobial agent (claim 1) ([0042], ‘439) and the composition comprising the silk fibroin is in a form of catheter coating (claim 3) that comprises said SF and antimicrobial agent ([0042], lines 7-8, ‘439). In addition, ‘439 teaches that solution containing SF and antimicrobial agent is form into a “fiber” (claim 3) or loaded into an article ([0045], lines 3-6, ‘439). The above-mentioned “catheter” is a medical device (claim 15). The silk fibroin is in form of fiber (claim 4) (see [0020], line 4, ‘439).
The “antimicrobial agent” is chlorhexidine digluconate salt embedded in a matrix material which is a spider silk fibroin (SF) from Nephila clavipes wherein  the antimicrobial agent (see [0004], lines 8-10, and [0033], ‘439) which reads on “a chlorhexidine medicinal agent” (claim 1) wherein the SF as a drug delivery vehicle has shown enhanced drug delivery with targeting capabilities ([0012], lines 8-10, ‘439), and wherein the spider silk protein from Nephila clavipes is a mixture of at least two proteins, i.e., MaSpI and MaSpII (claim 1) as evidenced by [0042], instant specification. Also, the antimicrobial agent can be chlorhexidine claims 1, 2) (see [0033], ‘439). The “chlorhexidine digluconate” (‘439) is also known as “chlorhexidine  gluconate” as evidenced by [0018], ‘299). Thus, ‘439 teaches claims 1-4 and 15. 
The SF can be used as a drug delivery vehicle by exploiting the muco-polysaccharide adhesive properties of SF to enhance targeted delivery of the drug ([0054], lines 1-3, ‘439). Since, the prior art (‘439) has taught that the SF composition has the adhesive properties” for enhancing the drug delivery (see above) which meets the limitation for being “an adhesive” recited in claim 14. Thus, claim 14 is rejected . 


    New-Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

[1] Claims 5 and 16 are rejected under 35 U.S.C. 103 as being obvious over US20090162439 (‘439) as evidenced by US 20140322299 as applied to claim 1 from which claims 5 and 16 depend, and further in view of US 20040170827 (‘827).
The teaching of claim 1 by ‘439 is the following
1) ([0042], ‘439) and the composition comprising the silk fibroin is in a form of catheter coating  that comprises said SF and antimicrobial agent ([0042], lines 7-8, ‘439). In addition, ‘439 teaches that solution containing SF and antimicrobial agent is form into a “fiber” (claims 3, 4) or loaded into an article ([0045], lines 3-6, ‘439). 
The “antimicrobial agent” is chlorhexidine digluconate salt embedded in a matrix material which is a spider silk fibroin (SF) from Nephila clavipes wherein  the antimicrobial agent (see [0004], lines 8-10, and [0033], ‘439) which reads on “a chloehexidine medicinal agent” (claim 1) wherein the SF as a drug delivery vehicle has shown enhanced drug delivery with targeting capabilities ([0012], lines 8-10, ‘439), and wherein the spider silk protein from Nephila clavipes is a mixture of at least two proteins, i.e., MaSpI and MaSpII (claim 1) as evidenced by [0042], instant specification. 
Yet, ‘439 does not expressly teaches the composition comprising the silk fibroin and the antimicrobial agent further containing a cross-linking agent (claims 5 and 16).
The silk fiber art (‘827) teaches engineering fiber such as silk fiber via  chemical modification of silk fibroin in the form of cross-linking (claim 5) to reduce the rate of bio-absorption gives rises to innovative benefits in fiber performance such as extended lifetime in physiological media or extended bio-stability in the human body and are suitable for implantable device [advantages]  ([0085] and abstract, lines 11-15, ‘827) wherein the cross-linking is glutaraldehyde (claims 5, 16) which alter both bio-stability and mechanical properties ([0117], ‘827) in addition to the advantage that the introduced cross-links reduces accessibility to sites susceptible to sites of potential degradation (see [0110] and [0119]; and ref claim 10 of ‘827). 
The silk fiber is useful for biomedical use such as drug delivery  or release (see abstract and [0001], last 3 lines; and abstract, lines 11-15,  ‘827). It is noted that, similar to said “suitable for implantable device” (‘827), ‘439 also has taught the catheter coated with the composition is useful as implant ([0005]], 439) wherein the composition comprises silk fibroin and antimicrobial agent “chlorhexidine” ([0004], ‘439); and thus, the ‘827 discloses the common subject matter of ‘439 regarding the silk-based drug delivery composition. 
             It is noted that the phrase “…comprising a cross-linking agent” (claim 5) is given BRI that after cross-linking the silk fiber (it is noted that ‘439 has taught the silk fiber, see [0045], lines 5-7) the cross-linking agent become integrate into the fiber and thus, the silk fiber composition comprises the cross-linking agent, as applied to claims 5 and 16.
Further, ‘827 teaches that the engineered (the chemically modified /cross-linked) fibroin fiber has application in tailoring the arte of drug delivery ([0079], last 3 lines, ‘827) thereby allowing controlled drug release ([0090], ‘827) which is the common subject matter of ‘439 in which the drug is the antimicrobial agent “chlorhexidine” (see above discussion).
Thus, it would have been prima facie obvious for one of ordinary skill in the art to cross-link the silk fibroin (‘439) with the cross-linking agent such as glutaraldehyde in order to 
   
 [2] Claim 17 is rejected under 35 U.S.C. 103 as being obvious over US20090162439 (‘439) and US 20040170827 (‘827) as evidenced by US 20140322299 as applied to claims 1 and 5 from which claim 17 depends, and further in view of US20070020342 (‘342)
The teachings of claim 1 by ‘439, and the teaching of claim 5 by ‘439 and ‘827 have been set forth above.
“439 and ‘827 do not expressly teach that ratio of the spider silk protein to the chlorhexidine is 1:1 (claim 17).
 	Yet, ‘439 has taught that the spider silk fibroin (SF) is added to a final concentration of 10% (w/v ) for preparing silk protein composition ([0060], lines 12-13, ‘439) and that chlorhexidine (CHX) is mixed with varying concentration of SF to produce SF-CHX film composition to assess the CHX loading capacity of the SF film ([0062], liners 3-6, ‘247).
	The chlorhexidine art (‘342) teaches the use of 3-4% or 20% of chlorhexidine gluconate  for antimicrobial coating (which is the common subject matter of ‘439) (see tables at [0217] and [0224], ‘342) wherein the chlorhexidine gluconate  is used as antimicrobial agent ([0032], ‘342) that is also the common subject matter of ‘439.
Upon reading ‘439 and ‘342, one of ordinary skill in the art would have readily used the “Equation” (‘439) to calculate the “loading capacity” of CHX (see [0062], ‘439) thereby evaluating the amount of CHX which can be feasibly loaded onto the SF film based on the value “3%” to “20%” suggested by ‘342 (see above).
MPEP states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05, (II)(A)). In this case, the amounts of SF (about 10%) and CHX  (35 or 20 %) have been suggested by the prior art ‘439 and ‘342, respectively (see above). It would be within purview of one skilled in the art that, based on said amount (% w/v), an optimal ratio, SF:CHX, e.g., 1:1 (claim 17), which is used  to achieve the maximum “efficiency” of SF film (see [0062], ‘439), can be reasonably determined via the “Equation” ‘439 taught at paragraph [0062]; wherein the determination is a routine experimentation and wherein the SF film loaded with CHX is used to deliver antimicrobial drug CHX.  Per the MPEP statement,  it is not inventive to discover the optimum or workable ranges by routine experimentation. One skilled in the art would have determined the proper ratio of SF:CHX such as 1:1 to arrive at invention of claim 17 with reasonable expectation of success.   

Examiner remark: the above new grounds of art rejections render the applicants’ arguments set forth in the response filed 12/29/202 moot. 


                                                  Conclusion
	  No claims are allowed.
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Samuel Wei Liu, Ph.D. whose telephone number is (571) 272-0949.  The Examiner can normally be reached M-F from 8:30 am to 5:30 pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Manjunath N. Rao can be reached at (571) 272-0939.  The official fax number for Technology Center 1600 is (703) 308-4242. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Samuel  W. Liu/
Examiner, Art Unit 1656
April 16, 2021

	
/SCARLETT Y GOON/QAS, Art Unit 1600